Order                                                         Michigan Supreme Court
                                                                    Lansing, Michigan

  June 11, 2014                                                      Robert P. Young, Jr.,
                                                                                Chief Justice

  148317-23                                                           Michael F. Cavanagh
                                                                      Stephen J. Markman
                                                                          Mary Beth Kelly
                                                                           Brian K. Zahra
                                                                   Bridget M. McCormack
  PEOPLE OF THE STATE OF MICHIGAN,                                       David F. Viviano,
            Plaintiff-Appellee,                                                      Justices


  v                                            SC: 148317
                                               COA: 308104
                                               Oakland CC: 2011-236622-FH
  BARBARA MIRA JOHNSON,
           Defendant-Appellant.

  _________________________________________/
  PEOPLE OF THE STATE OF MICHIGAN,
            Plaintiff-Appellee,
  v                                            SC: 148318
                                               COA: 308105
                                               Oakland CC: 2011-236623-FH
  ANTHONY JAMES AGRO,
           Defendant-Appellant.

  _________________________________________/
  PEOPLE OF THE STATE OF MICHIGAN,
            Plaintiff-Appellee,
  v                                            SC: 148319
                                               COA: 308106
                                               Oakland CC: 2011-236624-FH
  RYAN MICHAEL FLEISSNER,
           Defendant-Appellant.

  _________________________________________/
  PEOPLE OF THE STATE OF MICHIGAN,
            Plaintiff-Appellee,
  v                                            SC: 148320
                                               COA: 308109
                                               Oakland CC:   2011-236625-FH
                                                                                                              2


BARBARA JEAN AGRO,
         Defendant-Appellant.

_________________________________________/


PEOPLE OF THE STATE OF MICHIGAN,
          Plaintiff-Appellee,
v                                                                SC: 148321
                                                                 COA: 308110
                                                                 Oakland CC: 2011-236626-FH
RYAN DANIEL RICHMOND,
         Defendant-Appellant.

_________________________________________/

PEOPLE OF THE STATE OF MICHIGAN,
          Plaintiff-Appellee,
v                                                                SC: 148322
                                                                 COA: 308111
                                                                 Oakland CC: 2011-236627-FH
MATTHEW CURTIS,
        Defendant-Appellant.

_________________________________________/
PEOPLE OF THE STATE OF MICHIGAN,
          Plaintiff-Appellee,
v                                                                SC: 148323
                                                                 COA: 308113
                                                                 Oakland CC: 2011-236628-FH
NICHOLAS AGRO,
         Defendant-Appellant.

_________________________________________/

      On order of the Court, the application for leave to appeal the September 10, 2013
judgment of the Court of Appeals is considered, and it is DENIED, because we are not
persuaded that the question presented should be reviewed by this Court.




                        I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                  foregoing is a true and complete copy of the order entered at the direction of the Court.
                        June 11, 2014
       p0604
                                                                            Clerk